                   IN THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF GEORGIA                ;
                                    SAVANNAH DIVISION
                                                                                     p:; 3:57

UNITED STATES OF AMERICA


V.                                                   CASE NO. CR418-167


EDWARD MAYNOR,


       Defendant




                                          ORDER


       Before      the     Court   is    the   Government's       Motion      in    Limine      to


Exclude      Impermissible         Hearsay.       (Doc.    95.)    In   its    motion,       the

Government contends that Defendant will attempt to introduce his

own self-serving statements to detectives and others, including

statements made on jail calls, in an attempt to claim lack of

knowledge       and      possession       of   the      firearm.    (Id.      at     2.)     The

Government      seeks      to   exclude     these    out-of-court       statements         made


by   Defendant        as    inadmissible       hearsay.       Defendant       has       filed    a

preliminary response to the Government's motion in limine. (Doc.

97.)

       For   the      reasons      that   follow,       the   Government's         Motion       is

GRANTED.      If    Defendant,          without    subjecting       himself        to    cross-

examination,        seeks to       introduce      his     out-of-court statements to

prove that he had no knowledge of the firearm or did not possess

it, then the statements go to the truth of the matter asserted

and those statements constitute                   hearsay. Fed. R. Evid. 801(c).
